 Case 18-23404       Doc 250     Filed 03/28/19 Entered 03/28/19 15:49:43           Desc Main
                                  Document     Page 1 of 10


Jeremy C. Sink (9916)
jsink@mbt-law.com
Gregory J. Adams (6159)
gadams@mbt-law.com
McKAY, BURTON & THURMAN
15 W. South Temple, Suite 1000
Salt Lake City, UT 84101
Telephone: (801) 521-4135
Facsimile: (801) 521-4252
Proposed Attorneys for the Debtor


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION




In re:                                              :       Bankruptcy Case No. 18-23404
FOOD FOR HEALTH INTERNATIONAL,
LLC, a Utah limited liability company,              :       Chapter 7 (converted from Chapter
Debtor.                                                     11 on March 8, 2019)
                                                    :       Honorable:     R. Kimball Mosier


FOURTH INTERIM APPLICATION OF McKAY, BURTON & THURMAN, COUNSEL
FOR THE DEBTOR, FOR THE ALLOWANCE AND PAYMENT OF COMPENSATION
                    AND REIMBURSEMENT OF EXPENSES
______________________________________________________________________________
         McKay, Burton & Thurman (“Applicant”), as counsel to the Debtor, Food For Health

International, LLC ("FFH"), debtor and debtor in possession, presents its fourth interim

application for the allowance and payment of compensation and reimbursement of expenses (the

“Application”). By this Application, Applicant seeks approval and allowance of compensation

in the amount of $39,738.79 for the period commencing September 1, 2018 through and

including March 7, 2019. Copies of invoices showing the individual providing the service, work
 Case 18-23404         Doc 250    Filed 03/28/19 Entered 03/28/19 15:49:43            Desc Main
                                   Document     Page 2 of 10


performed, and amount billed during this period are attached hereto as Exhibit “A.” In support

of this Application, Applicant states as follows:

        1.   Case Background

        On May 11, 2018, FFH filed a voluntary petition for relief under Chapter 11 of the

Bankruptcy Code. Formed in 2016, FFH is a contract manufacturer of raw ingredients and finished

goods for the nutrient and supplement industry. The Company contracts with two vendors who

maintain proprietary technologies to produce premium whole-food powders. FFH also has a

secondary business of providing third party logistics to a wide array of customers. The Debtor

continued to operate its business and manage its properties as debtor-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code through December of 2018 at which time it

ceased business operations and sold its assets pursuant to a Bankruptcy Court approved sale.

        In 2013 and 2014 the Company focused on survival food products. In 2015 the company

refocused its business toward the vitamin and health supplement markets. The change in focus

resulted in a significant reduction in revenue of $40.2 million in 2015 to $24.1 million in 2016 and

$12.4 million in 2017. The Company has reported losses since 2015. The reduction in revenue

adversely impacted margins, and consequently, losses significantly increased. Also contributing

the additional losses in 2016 and 2017 was the decision to expand its service offerings to include

the third-party logistics.

        During 2016 the Company began looking for a capital partner. The search resulted in the

formation of Food for Health Acquisitions (“Acquisitions”). On or about December 29, 2016

Acquisitions closed on the sale of the business and installed a new management team. From the

close of the transaction through the spring of 2017 new management uncovered a significant cash

burn rate not previously disclosed.      Additional funding of more than $2,000,000 and the


                                                    2
 Case 18-23404         Doc 250     Filed 03/28/19 Entered 03/28/19 15:49:43           Desc Main
                                    Document     Page 3 of 10


implementation of cost cutting moves and liquidity tactics failed to sufficiently improve the

operations of the business. In addition, the Company suffered from a significantly overleveraged

balance sheet from prior rounds of funding from private investors. The demands of the investors

and other creditors provided no choice but to seek protection under the Bankruptcy Code.

        2. Retention of McKay, Burton & Thurman

        Applicant filed the Motion to Employ McKay, Burton & Thurman, P.C. as General

Bankruptcy Counsel on May 11, 2018. The Order Granting Trustee’s Motion to Employ McKay,

Burton & Thurman as Counsel was entered on June 25, 2018.              Applicant agreed to receive

compensation based on customary hourly rates charged to its clients. The following constitutes

the hourly rates charged to the Debtor for each professional performing service on behalf of the

Debtor during the time period covered by this Application.

      Professional                                     Rate

      Jeremy C. Sink                                   $275.00 (2018) $285 (2019)

      Gregory J. Adams                                 $295.00 (2018 and 2019)

      Mark Rose                                        $205.00 (2018) $225 (2019)




        Project Narrative Description.

        a.   Asset Analysis and Recovery.

             This category involves services rendered in determining the extent of the assets of the

        estate which could be sold or used as collateral during the administration period.

 Initial               Professional        Rate               Hours              Value

 JS                    Jeremy C. Sink      $275               6.5                1787.50



                                                  3
Case 18-23404        Doc 250     Filed 03/28/19 Entered 03/28/19 15:49:43           Desc Main
                                  Document     Page 4 of 10




                                         Totals            6.50                $1,787.50



      b. Asset Disposition.

           This category involves services rendered in researching and negotiating a proposed

      asset purchase agreement then drafting and revising a proposed agreement for the same.

Initial             Professional       Rate                Hours               Value

JS                  Jeremy C. Sink     $275                62.5                $17187.50

JS                  Jeremy C. Sink     $285                3.3                 $883.50

GJA                 Greg J. Adams      $295                5.6                 $1,652.00

MR                  Mark Rose          $205                .2                  $41.00

                                       Totals              71.6                $20,088.50


      c.   Business Operations.

              This category includes services provided regarding budget and ongoing operation

           issues. It includes conferring with counsel for vendors and service providers

           regarding such operations and consulting with FFH regarding the same.

Initial             Professional       Rate                Hours               Value

JS                  Jeremy C. Sink     $275                10.7                $2,942.50

GJA                 Greg J. Adams      $295.00             1.9                 $560.50

                                       TOTAL               12.6                $3,503.00


      d. Case Administration.




                                                  4
Case 18-23404       Doc 250      Filed 03/28/19 Entered 03/28/19 15:49:43             Desc Main
                                  Document     Page 5 of 10


             This category involves services rendered in assisting the Debtor in complying

          with its obligations as debtor-in-possession. Services included advising the Debtor

          with respect to its obligations and rights under Title 11, interfacing with interested

          parties, such as the United States Trustee, creditors and counsel, assisting in the

          preparation and filing of statements and schedule and amendments thereto, preparing

          first day motions and applications. It also includes services related to advising and

          assisting the Debtor in operating its business as a going concern in Chapter 11.

Initial            Professional          Rate               Hours               Value

JS                 Jeremy C. Sink        $275               10.3                $2,832.50

JS                 Jeremy C. Sink        $285               2.0                 $570.00

GJA                Greg Adams            $295               4.4                 $1,298.00

MR                 Mark C. Rose          $205               0.1                 $20.50

                                         TOTAL              16.8                $4,721.00


      e. Claims Administration and Objections.

             This category Services relating to reviewing claims and analyzing objections.

Initial            Professional          Rate               Hours               Value



JS                 Jeremy C. Sink        $275               1.9                 522.50

                                         Totals             1.9                 $522.50


      f. Employee Benefits / Pensions.




                                                  5
Case 18-23404         Doc 250   Filed 03/28/19 Entered 03/28/19 15:49:43            Desc Main
                                 Document     Page 6 of 10


             This category includes services rendered analyzing employee benefits and pensions

          and incorporating them into the motion for approval and payment of same and attending

          the same.

Initial            Professional        Rate                Hours               Value



                                       Totals              0                   $0



       g. Fee / Employment Applications.

             This category includes services rendered to assist professionals in preparing and

          filing motions for approval as professionals for the estate and receiving compensation

          for the same.

Initial            Professional         Rate               Hours               Value

JS                 Jeremy C. Sink       $275               7.0                 1,925.00

JS                 Jeremy C. Sink       $285               .3                  85.50

Mark               Mark Rose            $205.00            0.2                 $41.00

GJA                Greg Adams           $295               6.8                 2,006.00

                   TOTAL                                   14.3                $4,057.50


       h. Financing.

             This category involves working with the Debtor and proposed lender to negotiate

          and secure debtor in possession financing. It also includes cash collateral analysis and

          the motion to approve same and related issues.

Initial            Professional         Rate               Hours               Value



                                                6
 Case 18-23404       Doc 250      Filed 03/28/19 Entered 03/28/19 15:49:43          Desc Main
                                   Document     Page 7 of 10


 GJA                 Gregory J. Adams $295                      2.5            $737.5

 JS                  Jeremy C. Sink       $275                  0.5            137.50

                                          Totals                3.0            $875.00


       i. Litigation

 Initial             Professional         Rate                  Hours          Value

 GJA                 Gregory J. Adams $295                      1.8            $531.00



                                          Totals                1.8            $531.00




       j. Relief From Stay Proceedings

 Initial             Professional         Rate                  Hours          Value

 JS                  Jeremy C. Sink       $275.00               1.7            467.50



                                          Totals                1.7            $467.50




       3. Costs & Disbursements.

       Applicant did not charge the Debtor for internal costs such as copy charges, facsimile,

telephone charges and electronic research for this period. Costs charged to the Debtor represent

the filing fee for the case and payment to third party providers as follows:

 Disbursement Category                                 Amount

 Court Fees                                            $31.00

                                                   7
 Case 18-23404        Doc 250    Filed 03/28/19 Entered 03/28/19 15:49:43         Desc Main
                                  Document     Page 8 of 10


 Federal Express                                    $37.18

 Filing Fees                                        $360.00

 Photocopies                                        $2,644.80

 Postage                                            $64.81

 Service of Process                                 $47.50

 TOTAL                                              $3,185.29


         4. Summary.

         The total compensation for services rendered by Application to the Debtor is set forth

below:

    Professional                                     Rate

    Jeremy C. Sink                                 $29,341.50

    Gregory J. Adams                               $7,109.50

    Mark Rose                                        $102.50

   Costs & Disbursements                           $3,185.29


         5. Certification.

         This Application has been reviewed and approved by the Debtor.

         WHEREFORE, Applicant requests an award of $39,738.79 for compensation of

professional services and costs rendered, to be authorized as an administrative expense and that

the Debtor




                                               8
Case 18-23404    Doc 250     Filed 03/28/19 Entered 03/28/19 15:49:43   Desc Main
                              Document     Page 9 of 10


    be authorized and directed to pay such amount to Applicant.

     DATED this 28th day of March, 2019.

                                        McKay, Burton & Thurman, P.C.

                                        By: /s/ Jeremy C. Sink
                                                Jeremy C. Sink (9916)

                                               McKAY, BURTON & THURMAN, P.C.
                                               15 W. South Temple, Suite 1000
                                               Salt Lake City, Utah 84101
                                               Telephone: (801) 521-4135
                                               Facsimile: (801) 521-4252

                                         Attorneys for the Debtor




                                           9
Case 18-23404   Doc 250   Filed 03/28/19 Entered 03/28/19 15:49:43   Desc Main
                          Document      Page 10 of 10




                          EXHIBIT A




                                     10
